EXHIBIT 99.2 HEWLETT-PACKARD COMPANY AND SUBSIDIARIES CONSOLIDATED CONDENSED STATEMENTS OF EARNINGS (Unaudited) (In millions except per share amounts) Three months ended October 31, 2009(c) July 31, 2009(c) October 31, 2008 Net revenue $ 30,777 $ 27,585 $ 33,603 Costs and expenses(a): Cost of sales 23,475 21,031 25,853 (d) Research and development 704 667 842 Selling, general and administrative 2,966 2,874 3,506 (d) Amortization of purchased intangible assets 400 379 337 In-process research and development charges 1 - 32 Restructuring charges 38 362 251 Acquisition-related charges 60 59 41 Total costs and expenses 27,644 25,372 30,862 Earnings from operations 3,133 2,213 2,741 Interest and other, net (132 ) (177 ) (98 ) Earnings before taxes 3,001 2,036 2,643 Provision for taxes(b) 589 365 531 Net earnings $ 2,412 $ 1,671 $ 2,112 Net earnings per share: Basic $ 1.02 $ 0.70 $ 0.87 Diluted $ 0.99 $ 0.69 $ 0.84 Cash dividends declared per share $ - $ 0.16 $ - Weighted-average shares used to compute net earnings per share: Basic 2,366 2,382 2,440 Diluted 2,433 2,436 2,516 (a) Stock-based compensation expense included under SFAS 123(R) was as follows: Cost of sales $ 37 $ 41 $ 46 Research and development 10 12 17 Selling, general and administrative 86 94 94 Acquisition-related charges 1 3 - Total costs and expenses $ 134 $ 150 $ 157 (b) Tax benefit from stock-based compensation $ (41 ) $ (51 ) $ (37 ) (c) In the fourth quarter of fiscal 2009, HP early adopted Accounting Standards Update (“ASU”) No. 2009-13, “Multiple-Deliverable Revenue Arrangements” and ASU No. 2009-14, “Certain Revenue Arrangements That Include Software Elements.” As a result, fiscal 2009 net revenues and net earnings were higher by $255 million and $55 million, respectively. Fourth quarter fiscal 2009 net revenues and net earnings were higher by $82 million and $19 million, respectively. HP adopted these standards as of the beginning of fiscal 2009; therefore the previously reported quarterly results have been restated to reflect the impact of the adoption. (d) For the prior year reporting period presented, certain pursuit-related costs previously reported as Cost of sales have been realigned retroactively to Selling, general and administrative expenses due to organizational realignments. HEWLETT-PACKARD COMPANY AND SUBSIDIARIES CONSOLIDATED CONDENSED STATEMENTS OF EARNINGS (In millions except per share amounts) Twelve months ended October 31, 2009(c) 2008 (unaudited) Net revenue $ 114,552 $ 118,364 Costs and expenses(a) : Cost of sales 87,524 89,699 (d) Research and development 2,819 3,543 Selling, general and administrative 11,613 13,326 (d) Amortization of purchased intangible assets 1,571 967 In-process research and development charges 7 45 Restructuring charges 640 270 Acquisition-related charges 242 41 Total costs and expenses 104,416 107,891 Earnings from operations 10,136 10,473 Interest and other, net (721 ) - Earnings before taxes 9,415 10,473 Provision for taxes(b) 1,755 2,144 Net earnings $ 7,660 $ 8,329 Net earnings per share: Basic $ 3.21 $ 3.35 Diluted $ 3.14 $ 3.25 Cash dividends declared per share $ 0.32 $ 0.32 Weighted-average shares used to compute net earnings per share: Basic 2,388 2,483 Diluted 2,437 2,567 (a) Stock-based compensation expense included under SFAS 123(R) was as follows: Cost of sales $ 178 $ 152 Research and development 57 72 Selling, general and administrative 374 382 Acquisition-related charges 26 - Total costs and expenses $ 635 $ 606 (b) Tax benefit from stock-based compensation $ (199 ) $ (167 ) (c) In the fourth quarter of fiscal 2009, HP early adopted Accounting Standards Update (“ASU”) No. 2009-13, “Multiple-Deliverable Revenue Arrangements” and ASU No. 2009-14, “Certain Revenue Arrangements That Include Software Elements.” As a result, fiscal 2009 net revenues and net earnings were higher by $255 million and $55 million, respectively. Fourth quarter fiscal 2009 net revenues and net earnings were higher by $82 million and $19 million, respectively. HP adopted these standards as of the beginning of fiscal 2009; therefore the previously reported quarterly results have been restated to reflect the impact of the adoption. (d) For the prior year reporting period presented, certain pursuit-related costs previously reported as Cost of sales have been realigned retroactively to Selling, general and administrative expenses due to organizational realignments. HEWLETT-PACKARD COMPANY AND SUBSIDIARIES CONSOLIDATED CONDENSED BALANCE SHEETS (In millions) October 31, 2009 October 31, 2008 (unaudited) ASSETS Current assets: Cash and cash equivalents $ 13,279 $ 10,153 Short-term investments 55 93 Accounts receivable 16,537 16,928 Financing receivables 2,675 2,314 Inventory 6,128 7,879 Other current assets 13,865 14,361 Total current assets 52,539 51,728 Property, plant and equipment 11,262 10,838 Long-term financing receivables and other assets 11,289 10,468 Goodwill and purchased intangible assets 39,709 40,297 Total assets $ 114,799 $ 113,331 LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Notes payable and short-term borrowings $ 1,850 $ 10,176 Accounts payable 14,809 14,917 Employee compensation and benefits 4,071 4,159 Taxes on earnings 910 869 Deferred revenue 6,182 6,287 Other accrued liabilities 15,181 16,531 Total current liabilities 43,003 52,939 Long-term debt 13,980 7,676 Other liabilities 17,299 13,774 Stockholders' equity 40,517 38,942 Total liabilities and stockholders' equity $ 114,799 $ 113,331 HEWLETT-PACKARD COMPANY AND SUBSIDIARIES SEGMENT INFORMATION (Unaudited) (In millions) Three months ended October 31, 2009(b) July 31, 2009(b) October 31, 2008(c) Net revenue: Services(a) $ 8,926 $ 8,520 $ 8,277 Enterprise Storage and Servers 4,218 3,735 5,059 HP Software 967 847 1,148 Technology Solutions Group 14,111 13,102 14,484 Personal Systems Group 9,862 8,441 11,179 Imaging and Printing Group 6,454 5,660 7,572 HP Financial Services 726 670 691 Corporate Investments 191 193 246 Total Segments 31,344 28,066 34,172 Eliminations of intersegment net revenue and other (567 ) (481 ) (569 ) Total HP Consolidated $ 30,777 $ 27,585 $ 33,603 Earnings (Loss) from operations: Services(a) $ 1,444 $ 1,302 $ 945 Enterprise Storage and Servers 481 381 705 HP Software 234 153 211 Technology Solutions Group 2,159 1,836 1,861 Personal Systems Group 460 387 616 Imaging and Printing Group 1,171 960 1,155 HP Financial Services 66 53 51 Corporate Investments (8 ) (10 ) 9 Total Segments 3,848 3,226 3,692 Corporate and unallocated costs and eliminations (100 ) (81 ) (153 ) Unallocated costs related to stock-based compensationexpense (116 ) (132 ) (137 ) Amortization of purchased intangible assets (400 ) (379 ) (337 ) In-process research and development charges (1 ) - (32 ) Restructuring charges (38 ) (362 ) (251 ) Acquisition-related charges (60 ) (59 ) (41 ) Interest and other, net (132 ) (177 ) (98 ) Total HP Consolidated Earnings Before Taxes $ 3,001 $ 2,036 $ 2,643 (a) Includes the results of EDS which was acquired on August 26, 2008. (b) In the fourth quarter of fiscal 2009, HP early adopted Accounting Standards Update (“ASU”) No. 2009-13, “Multiple-Deliverable Revenue Arrangements” and ASU No. 2009-14, “Certain Revenue Arrangements That Include Software Elements.” HP adopted these standards as of the beginning of fiscal 2009; therefore the previously reported quarterly segment results have been restated to reflect the impact of the adoption. The adoption primarily impacted the Services and Enterprise Storage and Servers financial reporting segments. (c) Certain fiscal 2009 organizational reclassifications have been reflected retroactively to provide improved visibility and comparability. For each of the quarters in fiscal year 2008, the reclassifications resulted in the transfer of revenue and operating profit among the Services, HP Software and Imaging and Printing Group financial reporting segments. In addition, certain previously allocated costs were reclassified to unallocated costs related to stock-based compensation expense. There was no impact on the previously reported financial results for the Enterprise Storage and Servers, Personal Systems Group, HP Financial Services and Corporate Investments segments. HEWLETT-PACKARD COMPANY AND SUBSIDIARIES SEGMENT INFORMATION (Unaudited) (In millions) Twelve months ended October 31, 2009(b) 2008(c) Net revenue: Services(a) $ 34,693 $ 20,977 Enterprise Storage and Servers 15,359 19,400 HP Software 3,572 4,220 Technology Solutions Group 53,624 44,597 Personal Systems Group 35,305 42,295 Imaging and Printing Group 24,011 29,614 HP Financial Services 2,673 2,698 Corporate Investments 768 965 Total Segments 116,381 120,169 Eliminations of intersegment net revenue and other (1,829 ) (1,805 ) Total HP Consolidated $ 114,552 $ 118,364 Earnings (Loss) from operations: Services(a) $ 5,044 $ 2,518 Enterprise Storage and Servers 1,518 2,577 HP Software 684 499 Technology Solutions Group 7,246 5,594 Personal Systems Group 1,661 2,375 Imaging and Printing Group 4,310 4,559 HP Financial Services 206 192 Corporate Investments (56 ) 49 Total Segments 13,367 12,769 Corporate and unallocated costs and eliminations (219 ) (461 ) Unallocated costs related to stock-based compensationexpense (552 ) (512 ) Amortization of purchased intangible assets (1,571 ) (967 ) In-process research and development charges (7 ) (45 ) Restructuring charges (640 ) (270 ) Acquisition-related charges (242 ) (41 ) Interest and other, net (721 ) - Total HP Consolidated Earnings Before Taxes $ 9,415 $ 10,473 (a) Includes the results of EDS which was acquired on August 26, 2008. (b) In the fourth quarter of fiscal 2009, HP early adopted Accounting Standards Update (“ASU”) No. 2009-13, “Multiple-Deliverable Revenue Arrangements” and ASU No. 2009-14, “Certain Revenue Arrangements That Include Software Elements.”HP adopted these standards as of the beginning of fiscal 2009; therefore the previously reported quarterly segment results have been restated to reflect the impact of the adoption. The adoption primarily impacted the Services and Enterprise Storage and Servers financial reporting segments. (c) Certain fiscal 2009 organizational reclassifications have been reflected retroactively to provide improved visibility and comparability. For each of the quarters in fiscal year 2008, the reclassifications resulted in the transfer of revenue and operating profit among the Services, HP Software and Imaging and Printing Group financial reporting segments. In addition, certain previously allocated costs were reclassified to unallocated costs related to stock-based compensation expense. There was no impact on the previously reported financial results for the Enterprise Storage and Servers, Personal Systems Group, HP Financial Services and Corporate Investments segments. HEWLETT-PACKARD COMPANY AND SUBSIDIARIES RESTATED CONSOLIDATED CONDENSED STATEMENTS OF EARNINGS (Unaudited) (In millions except per share amounts) Three months ended July 31, 2009(a) April 30, 2009(a) January 31, 2009(a) (Restated) (Restated) (Restated) Net revenue $ 27,585 $ 27,383 $ 28,807 Costs and expenses: Cost of sales 21,031 20,945 22,073 Research and development 667 716 732 Selling, general and administrative 2,874 2,880 2,893 Amortization of purchased intangible assets 379 380 412 In-process research and development charges - - 6 Restructuring charges 362 94 146 Acquisition-related charges 59 75 48 Total costs and expenses 25,372 25,090 26,310 Earnings from operations 2,213 2,293 2,497 Interest and other, net (177 ) (180 ) (232 ) Earnings before taxes 2,036 2,113 2,265 Provision for taxes 365 392 409 Net earnings $ 1,671 $ 1,721 $ 1,856 Net earnings per share: Basic $ 0.70 $ 0.72 $ 0.77 Diluted $ 0.69 $ 0.71 $ 0.75 Cash dividends declared per share $ 0.16 $ - $ 0.16 Weighted-average shares used to compute net earnings per share: Basic 2,382 2,394 2,410 Diluted 2,436 2,438 2,464 Impact from adoption of ASU No. 2009-13 and ASU No. 2009-14 was as follows: Net Revenue $ 134 $ 32 $ 7 Cost of Sales 95 26 4 Earnings before taxes 39 6 3 Net earnings $ 29 $ 5 $ 2 Net earnings per share $ 0.02 $ 0.01 $ - (a) In the fourth quarter of fiscal 2009, HP early adopted Accounting Standards Update (“ASU”) No. 2009-13, “Multiple-Deliverable Revenue Arrangements” and ASU No. 2009-14, “Certain Revenue Arrangements That Include Software Elements.” As a result, fiscal 2009 net revenues and net earnings were higher by $255 million and $55 million, respectively. Fourth quarter fiscal 2009 net revenues and net earnings were higher by $82 million and $19 million, respectively. HP adopted these standards as of the beginning of fiscal 2009; therefore the previously reported quarterly results have been restated to reflect the impact of the adoption.
